  EXHIBIT 10 –
Gibbens Declaration
                                                                                                                       POV mileage and
                    Airfair           Hotel                                          MI&E            GOV gas           parking           Salary              TDY Voucher Fee
Laurie Gage         $         418.00 Fairfield Gainesville (1 night)    $    98.00 $        156.75                     $        113.00   $        2,146.00   $         26.00
                                      Westin DFW (1 night)              $   154.00
Debbie Cunningham                     Fairfield Gainesville (1 night)   $    98.00 $         83.00 $           30.00                     $         600.00    $         15.00
Cindy DiGesualdo                      Fairfield Gainesville (1 night)   $    98.00 $         83.00 $           47.00                     $         550.00    $         15.00


                                                                        $   448.00   $      322.75   $         77.00 $          113.00   $        2,696.00   $      3,656.75
